DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of claims
Claims 1-20 are the current claims hereby under examination and pending in the instant application.
  
Claim Objections
Claim 4 recites the limitation “automatically configuring operation” in line 3. It is unclear if this term draws antecedence from the “automatically configuring operation” in claim 1 line 9, or if it refers to a new and separate automatically configuring operation. The limitation will be interpreted as referring to the automatically configuring operation in claim 1 line 9. It is suggested to amend line 3 to recite “automatically configuring the operation.” 
Claim 9 recites the limitation “automatically configuring operation” in line 4. It is unclear if this term draws antecedence from the “automatically configuring operation” in claim 1 line 9, or if it refers to a new and separate automatically configuring operation. The limitation will be interpreted as referring to the automatically configuring operation in claim 1 line 9. It is suggested to amend line 4 to recite “automatically configuring the operation.” 
Claim 10 recites the limitation “automatically configuring operation” in line 2. It is unclear if this term draws antecedence from the “automatically configuring operation” in claim 1 line 9, or if it refers to a new and separate automatically configuring operation. The limitation will be interpreted as referring to the automatically configuring operation in claim 1 line 9. It is suggested to amend line 2 to recite “automatically configuring the operation.” 
Claim 15 recites the limitation “automatically configuring operation” in line 3. It is unclear if this term draws antecedence from the “automatically configuring operation” in claim 13 line 9, or if it refers to a new and separate automatically configuring operation. The limitation will be interpreted as referring to the automatically configuring operation in claim 13 line 9. It is suggested to amend line 3 to recite “automatically configuring the operation.” 
Claim 16 recites the limitation “automatically configuring operation” in line 5. It is unclear if this term draws antecedence from the “automatically configuring operation” in claim 13 line 9, or if it refers to a new and separate automatically configuring operation. The limitation will be interpreted as referring to the automatically configuring operation in claim 13 line 9. It is suggested to amend line 5 to recite “automatically configuring the operation.” 
Claim 17 recites the limitation “automatically configuring operation” in line 3. It is unclear if this term draws antecedence from the “automatically configuring operation” in claim 13 line 9, or if it refers to a new and separate automatically configuring operation. The limitation will be interpreted as referring to the automatically configuring operation in claim 13 line 9. It is suggested to amend line 3 to recite “automatically configuring the operation.” 
Claim 18 is objected to because there is a lack of antecedent basis for “the fluid” in line 11. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention, considering all claim elements both individually and in combination as a whole, do not amount to significantly more than a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea).
Step 1 of the subject matter eligibility test (see MPEP 2106.03).
Claims 1-12 are directed to a “method,” which describes one of the four statutory categories of patentable subject matter, i.e., a process. Claims 13-17 and 18-20 are directed to a “computer-readable storage medium”, a “system” and a “device,” which describes one of the four statutory categories of patentable subject matter, i.e., a machine. 
Step 2A of the subject matter eligibility test (see MPEP 2106.04).  
Prong One: Claims 1, 13 and 18 recite (“set forth” or “describe”) the abstract idea of a mental process, substantially as follows: 
identifying a current operational context; predicting an occurrence of an event based at least in part on historical data associated with the patient and a correlation between the current operational context and the event, resulting in a predicted occurrence of the event.
The identifying and determining steps can be practically performed in the human mind, with the aid of a pen and paper, but for performance on a generic computer, in a computer environment, or merely using the computer as a tool to perform the steps. If a person were to see e.g. a printout of the gesture data, they would be able to identify a current operational context (e.g. by visual observation of the time or location) and predict an occurrence of an event (e.g. based on historical behavior) and a correlation between the current operational context and the event (e.g. associated with food intake and past gestures). There is nothing to suggest an undue level of complexity in converting sensing arrangement data to reconfigure an operation of a medical device, such that a person would be able to perform all steps mentally or with pen and paper. Therefore, the claims are ineligible at prong one.
Prong Two: Claims 1, 13 and 18 do not include additional elements that integrate the mental process into a practical application. Therefore, the claims are “directed to” the mental process. The additional elements merely:
recite the words “apply it” (or an equivalent) with the judicial exception, or include instructions to implement the abstract idea on a computer, or merely use the computer as a tool to perform the abstract idea (e.g. at least one memory and at least one processor, a non-transitory computer readable medium, for carrying out the steps), and
add insignificant extra-solution activity (the pre-solution activity of: accessing information, information describing gesture data; the post-solution activity of: configuring a setting of a medical device, reconfiguring a setting of a medical device; using generic data-gathering components (recited at a high level of generality)).
As a whole, the additional elements merely serve to gather and feed information to the abstract idea, while generically implementing it on a computer. There is no practical application because the abstract idea is not applied, relied on, or used in a meaningful way. That is, the limitations add insignificant pre-solution and post-solution activities to the abstract idea that merely collects and stores data to be used by the abstract idea. Instead, the claim language just appears to be in practical effect a claim to formulas. Therefore, the additional elements, alone or in combination, do not integrate the abstract idea into a practical application. 
Step 2B of the subject matter eligibility test (see MPEP 2106.05).
Claims 1, 13 and 18 do not include additional elements, alone or in combination, that are sufficient to amount to significantly more than the judicial exception (i.e., an inventive concept) for the same reasons as described above (e.g. the additional elements are merely directed to post-solution activity, and no improvement to the technology is evident).
The additional elements are “automatically configure a setting of the medical device for delivering the fluid to the patient based on the predicted occurrence of the event.” However, these elements are not “significantly more” because they are well-known, routine, and/or conventional as evidenced by paragraph [0108], [0039], [0021] and [0102] of US Patent Application Publication no. 2018/0174675 to Roy et al. The other additional elements are “automatically reconfiguring the setting of the medical device based on the gesture data received from the gesture detection system.” However, these elements are not “significantly more” because they are well-known, routine, and/or conventional as evidenced by paragraph [0038], [0052] and [0050] of US Patent Application Publication no. 2017/0220772 to Vleugels et al. Therefore, these elements do not add significantly more and thus the claim as a whole does not amount to significantly more than a judicial exception.
Dependent Claims
The dependent claims merely further define the abstract idea and are, therefore, directed to an abstract idea for similar reasons: they merely
further describe and/or detail the abstract idea (e.g. detecting a social setting based on the current operational context (claims 9-10 and 16-17 - performing the same identification step, but with a particular type of data), social setting comprises a restaurant, a bar, a night club, an entertainment venue, a party, a wedding, or a social gathering (claims 11), etc.); and
introduce post-solution activity (or the structure used for such activity – add conventional equipment such as an infusion device and a controller) (e.g., automatically reconfiguring the operation of a medical device (claims 2-4, 14-15 and 19-20), adjusting the delivery control parameter (claims 5-8), alternative mode comprises a buffet mode (claim 12), etc.), which are needed to perform the corresponding generic tasks such as transmitting an operation and computing algorithms.
Taken alone and in combination, the additional elements do not integrate the judicial exception into a practical application at least because the abstract idea is not applied, relied on, or used in a meaningful way. They also do not add anything significantly more than the abstract idea. Their collective functions merely provide computer/electronic implementation and processing, and no additional elements beyond those of the abstract idea. Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements individually. There is no indication that the combination of elements improves the functioning of a computer, output device, improves technology other than the technical field of the claimed invention, etc. Therefore, the claims are rejected as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-8, 13-15 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Roy et al. (US 2018/0174675), hereinafter Roy, and further in view of Vleugels et al. (US 2017/0220772), hereinafter Vleugels.

Claims are grouped as they appear to relate effectively to the same subject matter and differ from each other only in respect of the terminology (or definitions) used for the elements of that subject matter (such as control system and controller).

    PNG
    media_image1.png
    451
    515
    media_image1.png
    Greyscale
Regarding claims 1, 13 and 18, Roy teaches a system (infusion system 100; fig 1) comprising: a medical device (fluid infusion device 102; fig 1) that regulates delivery of fluid to a patient (fig 1); and at least one controller (a command control device (CCD) 106; fig 1) that controls operation of the medical device (fluid infusion device 102; fig 1), the at least one controller (a command control device (CCD) 106; fig 1), at least one non-transitory computer readable medium (“In exemplary embodiments, the motor control module 512 includes or otherwise accesses a data storage element or memory, including any sort of random access memory (RAM), read only memory (ROM), flash memory, registers, hard disks, removable disks, magnetic or optical mass storage, or any other short or long term storage media or other non-transitory computer-readable medium, which is capable of storing programming instructions for execution by the motor control module 512.” [para 0067]) having stored thereon program code instructions (“The computer-executable programming instructions, when read and executed by the motor control module 512, cause the motor control module 512 to perform or otherwise support the tasks, operations, functions, and processes described herein.” [para 0067]) that are configurable to cause at least one processor (“Depending on the embodiment, the motor control module 512 may be implemented or realized with a general purpose processor, a microprocessor, a controller, a microcontroller, a state machine, a content addressable memory, an application specific integrated circuit, a field programmable gate array, any suitable programmable logic device, discrete gate or transistor logic, discrete hardware components, or any combination thereof, designed to perform the functions described herein.” [para 0067]), a method of operating a medical device capable of influencing a physiological condition of a patient (“The infusion system includes an actuation arrangement operable to deliver fluid to a patient, the fluid influencing a physiological condition of the patient” [para 0008]) using a sensing arrangement capable of detecting physical movement by the patient (“a sensing arrangement to provide a current measurement value indicative of the physiological condition of the patient” [para 0008] (based on BRI, physical condition may be interpreted to encompass physical movement)), the method comprising: identifying, by a control system (infusion system 100; fig 1) associated with the medical device (fluid infusion device 102; fig 1), a current operational context (“Based on the timestamps associated with those previous meal events and potentially other contextual information pertaining to operation of the infusion device 102, 200, 502, 802 (e.g., geolocation data, and/or the like), the probability of the patient consuming a meal at a particular point in time in the future or within a future prediction window (or horizon) in advance of the current time may be calculated based at least in part on the current operational context (e.g., the current time of day, the current day of the week, current geographic location of the infusion device 102, 200, 502, 802 or the client device 106, 806, and the like).” [para 0095]); predicting, by the control system (infusion system 100; fig 1), an occurrence of an event based at least in part on historical data associated with the patient (Once sufficient historical meal data for a user exists, a personalized library of likely meal content can be created, with machine learning being utilized to predict the most likely meal content and serving sizes for a meal at the current time (or an anticipated meal in the future) based on the user's historical meal data and the current contextual situation (e.g., the current time of day, current day of week, current geographic location, etc.)” [para 037]) and a correlation between the current operational context and the event (“In this regard, in some embodiments, based on correlations between current or recent measurement data and the current operational context relative to historical data associated with the patient, the personalization application 608 may adjust or otherwise modify values for one or more parameters utilized by the command generation application 610 when determining dosage commands, for example, by modifying a parameter value at a register or location in memory 606 referenced by the command generation application 610.” [para 0072]), resulting in a predicted occurrence of the event (“In yet other embodiments, the personalization application 608 may predict meals or other events or activities that are likely to be engaged in by the user and output or otherwise provide an indication of the predicted user behavior for confirmation or modification by the user, which, in turn, may then be utilized to adjust the manner in which dosage commands are generated to regulate glucose in a manner that accounts for the user's behavior in a personalized manner” [para 0072]); automatically configuring operation of the medical device (fluid infusion device 102; fig 1) to influence the physiological condition of the patient to account for the predicted occurrence of the event (“In some embodiments, the personalization application 608 may dynamically vary the adjustments to the closed-loop control system 700 to reflect real-time fluctuations in the probable meal size” [para 0108]; “Based on the input activity, the bolus dosage or closed–loop controls may be adjusted to account for the user's predicted physiological response to the input activity based on the user's historical physiological response to that particular type of activity using the user's historical sensor glucose measurement data” [para 0039]). 
Roy suggests, but does not explicitly teach after configuring the operation of the medical device to account for the predicted occurrence of the event. Roy suggest this because the personalization application may dynamically vary the adjustments to the closed-loop control system to reflect real-time fluctuations in the probable meal size. Roy teaches after configuring the operation of the medical device (fluid infusion device 102; fig 1) to account for the predicted occurrence of the event (“Based on the input activity, the bolus dosage or closed–loop controls may be adjusted to account for the user's predicted physiological response to the input activity based on the user's historical physiological response to that particular type of activity using the user's historical sensor glucose measurement data” [para 0039]; “In some embodiments, the personalization application 608 may dynamically vary the adjustments to the closed-loop control system 700 to reflect real-time fluctuations in the probable meal size” [para 0108]; “The method involves obtaining, at the infusion device, measurement data indicative of the physiological condition from a first sensing arrangement, determining, at the infusion device, a delivery command for autonomously operating an actuation arrangement of the infusion device to deliver fluid influencing the physiological condition to the patient, obtaining, at the infusion device, contextual measurement data from a second sensing arrangement of the infusion device, adjusting the delivery command in a manner that is influenced by the contextual measurement data to obtain an adjusted delivery command, and autonomously operating the actuation arrangement to deliver the fluid in accordance with the adjusted delivery command.” [para 0021]; “In one or more embodiments, the type or magnitude of the automated adjustments performed by the pump control system 520, 600 are influenced by the future meal probability and/or the probable future meal size or content.” [para 0102]). 
Roy does not explicitly teach a gesture detection system configured to generate gesture data for the patient, and configured to communicate the gesture data. Further, Roy does not appear to explicitly teach automatically reconfiguring the operation of the medical device in response to detected gesture data influenced by an output of the sensing arrangement.

    PNG
    media_image2.png
    685
    845
    media_image2.png
    Greyscale
However, Vleugels teaches a gesture detection system (“A system for dietary tracking and feedback”; fig 1) configured to generate gesture data for the patient (“In one example, the food intake detection system 101 may monitor the outputs of accelerometer and/or gyroscope sensors to detect a possible bite gesture or a possible sip gesture.” [para 0052]), and configured to communicate the gesture data (“The role of this subsystem is to identify the start and/or end of a food intake event and communicate an actual, probable or imminent occurrence of the start and/or end of a food intake event to other components in the system.” [para 0047]); automatically reconfiguring the operation of the medical device (“In some embodiments of the sensing devices, the sensing device is part of a feedback driven automated insulin delivery therapy system.” [para 0038]) in response to detected gesture data (“In one example, the food intake detection system 101 may monitor the outputs of accelerometer and/or gyroscope sensors to detect a possible bite gesture or a possible sip gesture.” [para 0052]) influenced by an output of the sensing arrangement (“Such a system might include continuous monitoring of a patients glucose levels, a precision insulin delivery system, and the use of insulin that has a faster absorption rate, that would further benefit from information that can be extracted from automated and seamless food intake tracking, such as the tracking of carbohydrates and sugar intake.” [para 0038]; “Sensors may include, but are not limited to, accelerometers, gyroscopes, magnetometers, magnetic angular rate and gravity (MARG) sensors, image sensors, cameras, optical sensors, proximity sensors, pressure sensors, odor sensors, gas sensors, glucose sensors, Global Positioning Systems (GPS), and microphones.” [para 0050]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system for closed-loop adjustments of Roy to further include a gesture detection system configured to generate gesture data for the patient, and configured to communicate the gesture data; automatically reconfiguring the operation of the medical device in response to detected gesture data influenced by an output of the sensing arrangement based on the teachings of Vleugels, as a way to monitor and track food intake events and details [para 0011].

Regarding claims 2, 14 and 19, Roy further teaches wherein the at least one controller (a command control device (CCD) 106; fig 1) is configured to automatically reconfigure the setting (“In some embodiments, the personalization application 608 may dynamically vary the adjustments to the closed-loop control system 700 to reflect real-time fluctuations in the probable meal size” [para 0108]; “The method involves obtaining, at the infusion device, measurement data indicative of the physiological condition from a first sensing arrangement, determining, at the infusion device, a delivery command for autonomously operating an actuation arrangement of the infusion device to deliver fluid influencing the physiological condition to the patient, obtaining, at the infusion device, contextual measurement data from a second sensing arrangement of the infusion device, adjusting the delivery command in a manner that is influenced by the contextual measurement data to obtain an adjusted delivery command, and autonomously operating the actuation arrangement to deliver the fluid in accordance with the adjusted delivery command.” [para 0021]) of the medical device (fluid infusion device 102; fig 1) to mitigate configuring the setting (“In this regard, prospective closed-loop control parameter adjustments account for the relatively slow action of long-acting subcutaneously administered insulin by adjusting insulin delivery in advance of a meal in a manner that mitigates postprandial hyperglycemia.” [para 0032]; “For example, if the relationship between the patient's historical measurement data and insulin delivery data corresponding to the historical occurrences of the input activity indicate that the patient's glycemic response requires roughly 20% less insulin delivered than when the patient does not engage in the activity, the application 608, 808 may automatically reduce the calculated meal bolus amount by 20% or adjust one or more closed-loop control parameters for the postprandial period to reduce the insulin delivery by roughly 20%.” [para 0151]) to account for the predicted occurrence of the event (“For example, when the probable future meal size within the prediction horizon corresponds to a large meal with a relatively high meal probability (e.g., greater than 75% probability of a large meal within the prediction horizon), the pump control system 520, 600 may automatically reduce the target glucose value 702 and increase one or more minimum or maximum basal delivery rate settings while also determining a correction bolus dosage based on the predicted meal size to mitigate the likelihood of a postprandial hyperglycemic excursion.” [para 0102]) when the gesture data (“While the acceleration sensing arrangement 508 is depicted as being integrated into the infusion device 502 in FIG. 5, in alternative embodiments, the acceleration sensing arrangement 508 may be integrated with another sensing arrangement 504, 506 on the body 501 of the user, or the acceleration sensing arrangement 508 may be realized as a separate standalone component that is worn by the user.” [para 0061]) contraindicates the predicted occurrence of the event (“Current measurement data, delivery data, and event log data associated with the patient along with current contextual data may be analyzed using the resultant models, either at the computing device 1800 of the DDMS or another device 1812 to determine probable events, behaviors, or responses by the patient in real-time and perform corresponding delivery adjustments in a manner that is influenced by a correlative subset of the patient's historical data” [para 0195]).

Regarding claim 3, Roy further teaches comprises automatically reconfiguring the operation (“In some embodiments, the personalization application 608 may dynamically vary the adjustments to the closed-loop control system 700 to reflect real-time fluctuations in the probable meal size” [para 0108]; “The method involves obtaining, at the infusion device, measurement data indicative of the physiological condition from a first sensing arrangement, determining, at the infusion device, a delivery command for autonomously operating an actuation arrangement of the infusion device to deliver fluid influencing the physiological condition to the patient, obtaining, at the infusion device, contextual measurement data from a second sensing arrangement of the infusion device, adjusting the delivery command in a manner that is influenced by the contextual measurement data to obtain an adjusted delivery command, and autonomously operating the actuation arrangement to deliver the fluid in accordance with the adjusted delivery command.” [para 0021]) of the medical device (fluid infusion device 102; fig 1) to respond to the predicted occurrence of the event (“For example, when the probable future meal size within the prediction horizon corresponds to a large meal with a relatively high meal probability (e.g., greater than 75% probability of a large meal within the prediction horizon), the pump control system 520, 600 may automatically reduce the target glucose value 702 and increase one or more minimum or maximum basal delivery rate settings while also determining a correction bolus dosage based on the predicted meal size to mitigate the likelihood of a postprandial hyperglycemic excursion.” [para 0102]) more aggressively (“If the probability of a future meal event within the forecast time period in advance of the current time (e.g., within the next two hours) is greater than a threshold percentage, one or more closed-loop control parameters are automatically adjusted in a manner that is likely to reduce the user's glucose level (or increase yet to be metabolized insulin on board) prior to start of meal consumption.” [para 0032]; “In one or more embodiments, the type or magnitude of the automated adjustments performed by the pump control system 520, 600 are influenced by the future meal probability and/or the probable future meal size or content. For example, when the probable future meal size within the prediction horizon corresponds to a large meal with a relatively high meal probability (e.g., greater than 75% probability of a large meal within the prediction horizon), the pump control system 520, 600 may automatically reduce the target glucose value 702 and increase one or more minimum or maximum basal delivery rate settings while also determining a correction bolus dosage based on the predicted meal size to mitigate the likelihood of a postprandial hyperglycemic excursion.” [para 102]; “FIG. 9 depicts an exemplary prospective closed-loop control process 900 suitable for implementation by an infusion device (or a control system associated therewith) to automatically adjust closed-loop control information in advance of a meal or other future event or activity that is likely to influence a patient's glucose level or insulin response.” [para 0093]) when the detected gesture data (“While the acceleration sensing arrangement 508 is depicted as being integrated into the infusion device 502 in FIG. 5, in alternative embodiments, the acceleration sensing arrangement 508 may be integrated with another sensing arrangement 504, 506 on the body 501 of the user, or the acceleration sensing arrangement 508 may be realized as a separate standalone component that is worn by the user.” [para 0061]) confirms the predicted occurrence of the event (“Current measurement data, delivery data, and event log data associated with the patient along with current contextual data may be analyzed using the resultant models, either at the computing device 1800 of the DDMS or another device 1812 to determine probable events, behaviors, or responses by the patient in real-time and perform corresponding delivery adjustments in a manner that is influenced by a correlative subset of the patient's historical data” [para 0195]). The combination of Roy and Vleugels does not explicitly teach wherein automatically reconfiguring the operation of the medical device.
However, Vleugels teaches wherein automatically reconfiguring the operation of the medical device (“In some embodiments of the sensing devices, the sensing device is part of a feedback driven automated insulin delivery therapy system.” [para 0038]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method for closed-loop adjustments of modified Roy to further include wherein automatically reconfiguring the operation of the medical device based on the teachings of Vleugels, as a way to monitor and track food intake events and details [para 0011].

Regarding claims 4, 15 and 20, Roy further teaches the medical device (fluid infusion device 102; fig 1) comprises an infusion device (fluid infusion device 102; fig 1); the setting comprises a delivery control parameter (“additionally or alternatively, the pump control system 520, 600 may automatically adjust one or more other control parameters or settings associated with the control scheme, such as, for example, increasing the minimum or maximum basal delivery rates.” [para 0101]); and the at least one controller (a command control device (CCD) 106; fig 1) is configured to automatically configuring operation comprises adjusting a delivery control parameter (“In some embodiments, the personalization application 608 may dynamically vary the adjustments to the closed-loop control system 700 to reflect real-time fluctuations in the probable meal size” [para 0108]; “The method involves obtaining, at the infusion device, measurement data indicative of the physiological condition from a first sensing arrangement, determining, at the infusion device, a delivery command for autonomously operating an actuation arrangement of the infusion device to deliver fluid influencing the physiological condition to the patient, obtaining, at the infusion device, contextual measurement data from a second sensing arrangement of the infusion device, adjusting the delivery command in a manner that is influenced by the contextual measurement data to obtain an adjusted delivery command, and autonomously operating the actuation arrangement to deliver the fluid in accordance with the adjusted delivery command.” [para 0021]; “In one or more embodiments, the type or magnitude of the automated adjustments performed by the pump control system 520, 600 are influenced by the future meal probability and/or the probable future meal size or content.” [para 0102]) in a manner that is influenced by a first confidence value (“Accordingly, the probability of a small meal may be estimated as 57%, the probability of a normal meal may be estimated as 29%, and the probability of a large meal may be estimated as 14%.” [para 0097]) associated with the predicted occurrence of the event (“Once sufficient historical meal data for a user exists, a personalized library of likely meal content can be created, with machine learning being utilized to predict the most likely meal content and serving sizes for a meal at the current time ( or an anticipated meal in the future) based on the user's historical meal data and the current contextual situation (e. g., the current time of day, current day of week, current geographic location, etc.)” [para 0037]); and automatically reconfiguring the operation comprises readjusting the delivery control parameter (“In some embodiments, the personalization application 608 may dynamically vary the adjustments to the closed-loop control system 700 to reflect real-time fluctuations in the probable meal size” [para 0108]; “The method involves obtaining, at the infusion device, measurement data indicative of the physiological condition from a first sensing arrangement, determining, at the infusion device, a delivery command for autonomously operating an actuation arrangement of the infusion device to deliver fluid influencing the physiological condition to the patient, obtaining, at the infusion device, contextual measurement data from a second sensing arrangement of the infusion device, adjusting the delivery command in a manner that is influenced by the contextual measurement data to obtain an adjusted delivery command, and autonomously operating the actuation arrangement to deliver the fluid in accordance with the adjusted delivery command.” [para 0021]; “In one or more embodiments, the type or magnitude of the automated adjustments performed by the pump control system 520, 600 are influenced by the future meal probability and/or the probable future meal size or content.” [para 0102]) in a manner that is influenced by a second confidence value (“The remote device 814 may then determine a corresponding equation for calculating a meal probability value based on that subset of input variables, thereby characterizing or mapping a particular combination of values or attributes for the current operational context to a corresponding meal probability…Such machine learning models may be dynamically determined or updated on a periodic basis (e. g., daily, weekly, monthly, or the like) to reflect changes or trends in the patient' s behavior.” [para 0098]; “For example, every 15 minutes, the prospective closed-loop control process 900 may determine an updated predicted meal probability for the current segment, and maintain the adjusted closed-loop control information until the predicted meal probability falls back below the threshold (e. g., below 50%).” [para 0104]) influenced by the detected gesture data (“the patient's acceleration measurement data” [para 0115]).

Regarding claim 5, Roy further teaches wherein: adjusting the delivery control parameter comprises adjusting the delivery control parameter (“In some embodiments, the personalization application 608 may dynamically vary the adjustments to the closed-loop control system 700 to reflect real-time fluctuations in the probable meal size” [para 0108]; “The method involves obtaining, at the infusion device, measurement data indicative of the physiological condition from a first sensing arrangement, determining, at the infusion device, a delivery command for autonomously operating an actuation arrangement of the infusion device to deliver fluid influencing the physiological condition to the patient, obtaining, at the infusion device, contextual measurement data from a second sensing arrangement of the infusion device, adjusting the delivery command in a manner that is influenced by the contextual measurement data to obtain an adjusted delivery command, and autonomously operating the actuation arrangement to deliver the fluid in accordance with the adjusted delivery command.” [para 0021]; “In one or more embodiments, the type or magnitude of the automated adjustments performed by the pump control system 520, 600 are influenced by the future meal probability and/or the probable future meal size or content.” [para 0102]) to increase delivery of a fluid by the infusion device (fluid infusion device 102; fig 1) based on the predicted occurrence of the event (For example, when the probable future meal size within the prediction horizon corresponds to a large meal with a relatively high meal probability (e.g., greater than 75% probability of a large meal within the prediction horizon), the pump control system 520, 600 may automatically reduce the target glucose value 702 and increase one or more minimum or maximum basal delivery rate settings while also determining a correction bolus dosage based on the predicted meal size to mitigate the likelihood of a postprandial hyperglycemic excursion” [para 102]); and readjusting the delivery control parameter comprises adjusting the delivery control parameter (“In some embodiments, the personalization application 608 may dynamically vary the adjustments to the closed-loop control system 700 to reflect real-time fluctuations in the probable meal size” [para 0108]; “The method involves obtaining, at the infusion device, measurement data indicative of the physiological condition from a first sensing arrangement, determining, at the infusion device, a delivery command for autonomously operating an actuation arrangement of the infusion device to deliver fluid influencing the physiological condition to the patient, obtaining, at the infusion device, contextual measurement data from a second sensing arrangement of the infusion device, adjusting the delivery command in a manner that is influenced by the contextual measurement data to obtain an adjusted delivery command, and autonomously operating the actuation arrangement to deliver the fluid in accordance with the adjusted delivery command.” [para 0021]; “In one or more embodiments, the type or magnitude of the automated adjustments performed by the pump control system 520, 600 are influenced by the future meal probability and/or the probable future meal size or content.” [para 0102]) to further increase delivery of the fluid when the second confidence value (For example, when the probable future meal size within the prediction horizon corresponds to a large meal with a relatively high meal probability (e.g., greater than 75% probability of a large meal within the prediction horizon), the pump control system 520, 600 may automatically reduce the target glucose value 702 and increase one or more minimum or maximum basal delivery rate settings while also determining a correction bolus dosage based on the predicted meal size to mitigate the likelihood of a postprandial hyperglycemic excursion” [para 102]) is greater than the first confidence value (second confidence value is greater than the threshold and first confidence value; “The remote device 814 may then determine a corresponding equation for calculating a meal probability value based on that subset of input variables, thereby characterizing or mapping a particular combination of values or attributes for the current operational context to a corresponding meal probability…Such machine learning models may be dynamically determined or updated on a periodic basis (e. g., daily, weekly, monthly, or the like) to reflect changes or trends in the patient' s behavior.” [para 0098]; “For example, every 15 minutes, the prospective closed-loop control process 900 may determine an updated predicted meal probability for the current segment, and maintain the adjusted closed-loop control information until the predicted meal probability falls back below the threshold (e. g., below 50%).” [para 0104]; “For example, each time a new measurement data sample is received by the infusion device 102, 200, 502, 802 from a sensing device 104, 504, 506, 508, 804, the personalization application 608 may automatically determine an updated meal probability value using the patient-specific meal probability model corresponding to the current time of day for the current day of the week and the current geographic location of the infusion device 102 , 200 , 502 , 802). Once the calculated meal probability value based on the current operational context is greater than an adjustment threshold, the personalization application 608 may automatically initiate adjustment to the closed-loop control system 700 implemented by the command generation application 610. The personalization application 608 may continually and dynamically determine updated meal probability values as new measurement data samples are continued to be received until the updated meal probability value falls below a reversion threshold (which could be the same as or different from the adjustment threshold for hysteresis), at which point the personalization application 608 automatically undoes adjustment to the closed-loop control system 700 to revert to the original or previous configuration.” [para 107]).

Regarding claim 6, Roy further teaches wherein: adjusting the delivery control parameter comprises adjusting the delivery control parameter (“In some embodiments, the personalization application 608 may dynamically vary the adjustments to the closed-loop control system 700 to reflect real-time fluctuations in the probable meal size” [para 0108]; “The method involves obtaining, at the infusion device, measurement data indicative of the physiological condition from a first sensing arrangement, determining, at the infusion device, a delivery command for autonomously operating an actuation arrangement of the infusion device to deliver fluid influencing the physiological condition to the patient, obtaining, at the infusion device, contextual measurement data from a second sensing arrangement of the infusion device, adjusting the delivery command in a manner that is influenced by the contextual measurement data to obtain an adjusted delivery command, and autonomously operating the actuation arrangement to deliver the fluid in accordance with the adjusted delivery command.” [para 0021]; “In one or more embodiments, the type or magnitude of the automated adjustments performed by the pump control system 520, 600 are influenced by the future meal probability and/or the probable future meal size or content.” [para 0102]) to increase delivery of a fluid by the infusion device (fluid infusion device 102; fig 1) based on the predicted occurrence of the event (For example, when the probable future meal size within the prediction horizon corresponds to a large meal with a relatively high meal probability (e.g., greater than 75% probability of a large meal within the prediction horizon), the pump control system 520, 600 may automatically reduce the target glucose value 702 and increase one or more minimum or maximum basal delivery rate settings while also determining a correction bolus dosage based on the predicted meal size to mitigate the likelihood of a postprandial hyperglycemic excursion” [para 102]); and readjusting the delivery control parameter comprises adjusting the delivery control parameter (“In some embodiments, the personalization application 608 may dynamically vary the adjustments to the closed-loop control system 700 to reflect real-time fluctuations in the probable meal size” [para 0108]; “The method involves obtaining, at the infusion device, measurement data indicative of the physiological condition from a first sensing arrangement, determining, at the infusion device, a delivery command for autonomously operating an actuation arrangement of the infusion device to deliver fluid influencing the physiological condition to the patient, obtaining, at the infusion device, contextual measurement data from a second sensing arrangement of the infusion device, adjusting the delivery command in a manner that is influenced by the contextual measurement data to obtain an adjusted delivery command, and autonomously operating the actuation arrangement to deliver the fluid in accordance with the adjusted delivery command.” [para 0021]; “In one or more embodiments, the type or magnitude of the automated adjustments performed by the pump control system 520, 600 are influenced by the future meal probability and/or the probable future meal size or content.” [para 0102]) to decrease delivery of the fluid when the second confidence value (“Conversely, for a probable future meal size within the prediction horizon corresponding to a small meal with a relatively lower meal probability (e. g., between 50% and 75% meal probability), the pump control system 520, 600 may automatically reduce the target glucose value 702 without modifying basal delivery rate settings or administering a correction bolus to reduce the likelihood of a hypoglycemic excursion in the event a meal is not consumed” [para 0102]) is less than the first confidence value (second confidence value is less than the threshold and first confidence value; “The remote device 814 may then determine a corresponding equation for calculating a meal probability value based on that subset of input variables, thereby characterizing or mapping a particular combination of values or attributes for the current operational context to a corresponding meal probability…Such machine learning models may be dynamically determined or updated on a periodic basis (e. g., daily, weekly, monthly, or the like) to reflect changes or trends in the patient' s behavior.” [para 0098]; “For example, every 15 minutes, the prospective closed-loop control process 900 may determine an updated predicted meal probability for the current segment, and maintain the adjusted closed-loop control information until the predicted meal probability falls back below the threshold (e. g., below 50%).” [para 0104]; “For example, each time a new measurement data sample is received by the infusion device 102, 200, 502, 802 from a sensing device 104, 504, 506, 508, 804, the personalization application 608 may automatically determine an updated meal probability value using the patient-specific meal probability model corresponding to the current time of day for the current day of the week and the current geographic location of the infusion device 102 , 200 , 502 , 802). Once the calculated meal probability value based on the current operational context is greater than an adjustment threshold, the personalization application 608 may automatically initiate adjustment to the closed-loop control system 700 implemented by the command generation application 610. The personalization application 608 may continually and dynamically determine updated meal probability values as new measurement data samples are continued to be received until the updated meal probability value falls below a reversion threshold (which could be the same as or different from the adjustment threshold for hysteresis), at which point the personalization application 608 automatically undoes adjustment to the closed-loop control system 700 to revert to the original or previous configuration.” [para 107]).

Regarding claim 7, Roy further teaches adjusting the delivery control parameter comprises adjusting the delivery control parameter (“In some embodiments, the personalization application 608 may dynamically vary the adjustments to the closed-loop control system 700 to reflect real-time fluctuations in the probable meal size” [para 0108]; “The method involves obtaining, at the infusion device, measurement data indicative of the physiological condition from a first sensing arrangement, determining, at the infusion device, a delivery command for autonomously operating an actuation arrangement of the infusion device to deliver fluid influencing the physiological condition to the patient, obtaining, at the infusion device, contextual measurement data from a second sensing arrangement of the infusion device, adjusting the delivery command in a manner that is influenced by the contextual measurement data to obtain an adjusted delivery command, and autonomously operating the actuation arrangement to deliver the fluid in accordance with the adjusted delivery command.” [para 0021]; “In one or more embodiments, the type or magnitude of the automated adjustments performed by the pump control system 520, 600 are influenced by the future meal probability and/or the probable future meal size or content.” [para 0102]) to decrease delivery of a fluid by the infusion device (fluid infusion device 102; fig 1) based on the predicted occurrence of the event value (“Conversely, for a probable future meal size within the prediction horizon corresponding to a small meal with a relatively lower meal probability (e. g., between 50% and 75% meal probability), the pump control system 520, 600 may automatically reduce the target glucose value 702 without modifying basal delivery rate settings or administering a correction bolus to reduce the likelihood of a hypoglycemic excursion in the event a meal is not consumed” [para 0102]); and readjusting the delivery control parameter comprises adjusting the delivery control parameter (“In some embodiments, the personalization application 608 may dynamically vary the adjustments to the closed-loop control system 700 to reflect real-time fluctuations in the probable meal size” [para 0108]; “The method involves obtaining, at the infusion device, measurement data indicative of the physiological condition from a first sensing arrangement, determining, at the infusion device, a delivery command for autonomously operating an actuation arrangement of the infusion device to deliver fluid influencing the physiological condition to the patient, obtaining, at the infusion device, contextual measurement data from a second sensing arrangement of the infusion device, adjusting the delivery command in a manner that is influenced by the contextual measurement data to obtain an adjusted delivery command, and autonomously operating the actuation arrangement to deliver the fluid in accordance with the adjusted delivery command.” [para 0021]; “In one or more embodiments, the type or magnitude of the automated adjustments performed by the pump control system 520, 600 are influenced by the future meal probability and/or the probable future meal size or content.” [para 0102]) to further decrease delivery of the fluid (“Conversely, for a probable future meal size within the prediction horizon corresponding to a small meal with a relatively lower meal probability (e. g., between 50% and 75% meal probability), the pump control system 520, 600 may automatically reduce the target glucose value 702 without modifying basal delivery rate settings or administering a correction bolus to reduce the likelihood of a hypoglycemic excursion in the event a meal is not consumed” [para 0102]) when the second confidence value is greater than the first confidence value (“For example, each time a new measurement data sample is received by the infusion device 102, 200, 502, 802 from a sensing device 104, 504, 506, 508, 804, the personalization application 608 may automatically determine an updated meal probability value using the patient-specific meal probability model corresponding to the current time of day for the current day of the week and the current geographic location of the infusion device 102 , 200 , 502 , 802). Once the calculated meal probability value based on the current operational context is greater than an adjustment threshold, the personalization application 608 may automatically initiate adjustment to the closed-loop control system 700 implemented by the command generation application 610. The personalization application 608 may continually and dynamically determine updated meal probability values as new measurement data samples are continued to be received until the updated meal probability value falls below a reversion threshold (which could be the same as or different from the adjustment threshold for hysteresis), at which point the personalization application 608 automatically undoes adjustment to the closed-loop control system 700 to revert to the original or previous configuration.” [para 107]).

Regarding claim 8, Roy further teaches wherein: adjusting the delivery control parameter comprises adjusting the delivery control parameter (“The method involves obtaining, at the infusion device, measurement data indicative of the physiological condition from a first sensing arrangement, determining, at the infusion device, a delivery command for autonomously operating an actuation arrangement of the infusion device to deliver fluid influencing the physiological condition to the patient, obtaining, at the infusion device, contextual measurement data from a second sensing arrangement of the infusion device, adjusting the delivery command in a manner that is influenced by the contextual measurement data to obtain an adjusted delivery command, and autonomously operating the actuation arrangement to deliver the fluid in accordance with the adjusted delivery command.” [para 0021]; “In one or more embodiments, the type or magnitude of the automated adjustments performed by the pump control system 520, 600 are influenced by the future meal probability and/or the probable future meal size or content.” [para 0102]) to decrease delivery of a fluid by the infusion device (fluid infusion device 102; fig 1) based on the predicted occurrence of the event (“Conversely, for a probable future meal size within the prediction horizon corresponding to a small meal with a relatively lower meal probability (e. g., between 50% and 75% meal probability), the pump control system 520, 600 may automatically reduce the target glucose value 702 without modifying basal delivery rate settings or administering a correction bolus to reduce the likelihood of a hypoglycemic excursion in the event a meal is not consumed” [para 0102]); and readjusting the delivery control parameter comprises adjusting the delivery control parameter (“The method involves obtaining, at the infusion device, measurement data indicative of the physiological condition from a first sensing arrangement, determining, at the infusion device, a delivery command for autonomously operating an actuation arrangement of the infusion device to deliver fluid influencing the physiological condition to the patient, obtaining, at the infusion device, contextual measurement data from a second sensing arrangement of the infusion device, adjusting the delivery command in a manner that is influenced by the contextual measurement data to obtain an adjusted delivery command, and autonomously operating the actuation arrangement to deliver the fluid in accordance with the adjusted delivery command.” [para 0021]; “In one or more embodiments, the type or magnitude of the automated adjustments performed by the pump control system 520, 600 are influenced by the future meal probability and/or the probable future meal size or content.” [para 0102]) to increase delivery of the fluid (For example, when the probable future meal size within the prediction horizon corresponds to a large meal with a relatively high meal probability (e.g., greater than 75% probability of a large meal within the prediction horizon), the pump control system 520, 600 may automatically reduce the target glucose value 702 and increase one or more minimum or maximum basal delivery rate settings while also determining a correction bolus dosage based on the predicted meal size to mitigate the likelihood of a postprandial hyperglycemic excursion” [para 102]) when the second confidence value is less than the first confidence value (“For example, each time a new measurement data sample is received by the infusion device 102, 200, 502, 802 from a sensing device 104, 504, 506, 508, 804, the personalization application 608 may automatically determine an updated meal probability value using the patient-specific meal probability model corresponding to the current time of day for the current day of the week and the current geographic location of the infusion device 102 , 200 , 502 , 802). Once the calculated meal probability value based on the current operational context is greater than an adjustment threshold, the personalization application 608 may automatically initiate adjustment to the closed-loop control system 700 implemented by the command generation application 610. The personalization application 608 may continually and dynamically determine updated meal probability values as new measurement data samples are continued to be received until the updated meal probability value falls below a reversion threshold (which could be the same as or different from the adjustment threshold for hysteresis), at which point the personalization application 608 automatically undoes adjustment to the closed-loop control system 700 to revert to the original or previous configuration.” [para 107]).

Claims 9-12 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Roy et al. (US 2018/0174675), hereinafter Roy, and further in view of Vleugels et al. (US 2017/0220772), hereinafter Vleugels, as applied to claims 1 and 13 above, and further in view of Zhong et al. (US 2017/0053552), hereinafter Zhong.

Roy and Vleugels teach the limitations to claims 1 and 13 as described above.
Regarding claims 9 and 16, Roy further teaches wherein the method further comprises: predicting an attribute of the event of the predicted occurrence of the event based at least in part on the social setting (“Based on the timestamps associated with those previous meal events and potentially other contextual information pertaining to operation of the infusion device 102, 200, 502, 802 (e. g., geolocation data, and/or the like), the probability of the patient consuming a meal at a particular point in time in the future or within a future prediction window (or horizon) in advance of the current time may be calculated based at least in part on the current operational context (e. g., the current time of day, the current day of the week, current geographic location of the infusion device 102, 200, 502, 802 or the client device 106, 806, and the like).” [para 0095] (based on BRI, a social setting may be interpreted as being in a geographic location in a current time of day in a current day of the week having a group gathering)), wherein automatically configuring operation (“The method involves obtaining, at the infusion device, measurement data indicative of the physiological condition from a first sensing arrangement, determining, at the infusion device, a delivery command for autonomously operating an actuation arrangement of the infusion device to deliver fluid influencing the physiological condition to the patient, obtaining, at the infusion device, contextual measurement data from a second sensing arrangement of the infusion device, adjusting the delivery command in a manner that is influenced by the contextual measurement data to obtain an adjusted delivery command, and autonomously operating the actuation arrangement to deliver the fluid in accordance with the adjusted delivery command.” [para 0021]; “In one or more embodiments, the type or magnitude of the automated adjustments performed by the pump control system 520, 600 are influenced by the future meal probability and/or the probable future meal size or content.” [para 0102]) of the medical device (fluid infusion device 102; fig 1) comprises automatically configuring the operation of the medical device (fluid infusion device 102; fig 1) based at least in part on the predicted attribute (“The method involves obtaining, at the infusion device, measurement data indicative of the physiological condition from a first sensing arrangement, determining, at the infusion device, a delivery command for autonomously operating an actuation arrangement of the infusion device to deliver fluid influencing the physiological condition to the patient, obtaining, at the infusion device, contextual measurement data from a second sensing arrangement of the infusion device, adjusting the delivery command in a manner that is influenced by the contextual measurement data to obtain an adjusted delivery command, and autonomously operating the actuation arrangement to deliver the fluid in accordance with the adjusted delivery command.” [para 0021]; “In one or more embodiments, the type or magnitude of the automated adjustments performed by the pump control system 520, 600 are influenced by the future meal probability and/or the probable future meal size or content.” [para 0102]). 
The combination of Roy and Vleugels does not explicitly teach detecting a social setting based on the current operational context. Zhong teaches these limitations. Zhong constitutes analogous art because Zhong pertains to the same field of endeavor as the subject matter of claims 9 and 16, which pertains to the field of operating a medical/infusion device (“In accordance with certain embodiments, a personalized diabetes management assistant system utilizes information from various sources to identify and correlate associations to typical glycemic outcomes (hypoglycemia, hyperglycemia, glucose fluctuations). The system can be implemented on various computing platforms (computers, smartphones, tablets, mobile devices, and diabetes management devices such as an insulin infusion device, a continuous glucose sensor device, a continuous glucose monitoring system, or the like) to identify correlations between patient behavior patterns and glycemic outcomes based on retrospective data.” [para 0007]).

    PNG
    media_image3.png
    594
    958
    media_image3.png
    Greyscale
However, Zhong teaches detecting a social setting based on the current operational context (“For example, glycemic insights that are related to certain days of the week, travel to specific cities or events, vacations, sporting events, or any scheduled event can be displayed as a calendar entry or as a note or annotation of a calendar entry.” [para 0211]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system for closed-loop adjustments of modified Roy to further include detecting a social setting based on the current operational context based on the teachings of Zhong, as a way to provide a personalized diabetes management assistant system [para 0007].

Regarding claims 10 and 17, Roy further teaches wherein the method further comprises wherein automatically configuring operation (“The method involves obtaining, at the infusion device, measurement data indicative of the physiological condition from a first sensing arrangement, determining, at the infusion device, a delivery command for autonomously operating an actuation arrangement of the infusion device to deliver fluid influencing the physiological condition to the patient, obtaining, at the infusion device, contextual measurement data from a second sensing arrangement of the infusion device, adjusting the delivery command in a manner that is influenced by the contextual measurement data to obtain an adjusted delivery command, and autonomously operating the actuation arrangement to deliver the fluid in accordance with the adjusted delivery command.” [para 0021]) of the medical device (fluid infusion device 102; fig 1) comprises automatically initiating the operation of the medical device in an alternative mode (“In other operating modes, the pump control system 520 may generate or otherwise determine dosage commands configured to maintain the sensed glucose value below an upper glucose limit, above a lower glucose limit, or otherwise within a desired range of glucose values.” [para 0062]; “For example, in exemplary embodiments, pump control module 602 implements or otherwise executes a command generation application 610 that supports one or more autonomous operating modes and calculates or otherwise determines dosage commands for operating the motor 532 of the infusion device 502 in an autonomous operating mode based at least in part on a current measurement value for a condition in the body 501 of the user” [para 0071]) based at least in part on the social setting (Based on the timestamps associated with those previous meal events and potentially other contextual information pertaining to operation of the infusion device 102, 200, 502, 802 (e. g., geolocation data, and/or the like), the probability of the patient consuming a meal at a particular point in time in the future or within a future prediction window (or horizon) in advance of the current time may be calculated based at least in part on the current operational context (e. g., the current time of day, the current day of the week, current geographic location of the infusion device 102, 200, 502, 802 or the client device 106, 806, and the like).” [para 0095]). The combination of Roy and Vleugels does not explicitly teach detecting a social setting based on the current operational context.
However, Zhong teaches detecting a social setting based on the current operational context (“For example, glycemic insights that are related to certain days of the week, travel to specific cities or events, vacations, sporting events, or any scheduled event can be displayed as a calendar entry or as a note or annotation of a calendar entry.” [para 0211]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system for closed-loop adjustments of modified Roy to further include detecting a social setting based on the current operational context based on the teachings of Zhong, as a way to provide a personalized diabetes management assistant system [para 0007].

	Regarding claim 11, The combination of Roy, Vleugels and Zhong does not explicitly teach wherein the social setting comprises a restaurant, a bar, a night club, an entertainment venue, a party, a wedding, or a social gathering.
	However, Zhong teaches wherein the social setting comprises a restaurant, a bar, a night club, an entertainment venue, a party, a wedding, or a social gathering (“For example, glycemic insights that are related to certain days of the week, travel to specific cities or events, vacations, sporting events, or any scheduled event can be displayed as a calendar entry or as a note or annotation of a calendar entry.” [para 0211]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method for closed-loop adjustments of modified Roy to further include wherein the social setting comprises a restaurant, a bar, a night club, an entertainment venue, a party, a wedding, or a social gathering based on the teachings of Zhong, as a way to provide a personalized diabetes management assistant system [para 0007].

Regarding claim 12, Roy further teaches wherein the alternative mode comprises a buffet mode (“Based on the timestamps associated with those previous meal events and potentially other contextual information pertaining to operation of the infusion device 102, 200, 502, 802 (e. g., geolocation data, and/or the like), the probability of the patient consuming a meal at a particular point in time in the future or within a future prediction window (or horizon) in advance of the current time may be calculated based at least in part on the current operational context (e. g., the current time of day, the current day of the week, current geographic location).” [para 0095]; (a buffet mode may be interpreted as being in a geographic location in a current time of day in a current day of the week such as a buffet restaurant); “when personalized machine learning models are utilized the automated control adjustments may be dynamically initiated or terminated in real-time based on real-time changes to measurement data or other inputs to the models.” [para 0107]; (may be dynamically initiated or terminated may be interpreted as having an open-ended or indefinite control setting using machine learning models)).

Examiner Notes
Examiner cites particular columns and line numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS CHIANG whose telephone number is (571)272-5704. The examiner can normally be reached M-F, 7:30am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Sims can be reached on (571)272-7540. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THOMAS CHIANG/
Examiner, Art Unit 3791                                                                                                                                                                                         
/JASON M SIMS/Supervisory Patent Examiner, Art Unit 3791